Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147998                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 147998                                        Justices
  In re D. J. LONGHWAY, Minor.                                     COA: 314560
                                                                   Wayne CC Family Division:
                                                                   99-377296-NA

  _____________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2013
           p1126
                                                                              Clerk